Citation Nr: 1727190	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left upper leg numbness, to include as due to a chronic qualifying disability.

2.  Entitlement to service connection for skin rashes, to include as due to a chronic qualifying disability.  

3.  Entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome (CFS), to include as due to a chronic qualifying disability.  

4.  Entitlement to service connection for an autoimmune disorder, to include as due to a chronic qualifying disability.

5.  Entitlement to service connection for joint pain and swelling, to include as due to a chronic qualifying disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 1995, including service in Southwest Asia from October 1992 to January 1993.  The Veteran had subsequent service in the Georgia Air National Guard and Air Force Reserve until July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the VA RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims must again be remanded because the existing medical evidence is inadequate.  While the Board regrets the additional delay, an additional examination is required in order to provide the Veteran with a full and fair assessment of his claims of entitlement to service connection.  

With respect to the Veteran's claims of entitlement to service connection for left leg numbness, joint pain and swelling, and skin rash, the Board remanded the Veteran's claims in December 2015, in pertinent part, to obtain medical opinions addressing whether the Veteran's symptoms were attributable to known diagnoses, and if so, to opine whether such disabilities were directly related to service.  

The Veteran underwent an examination in November 2016, at which time the examiner attributed the Veteran's symptoms to the known diagnoses of left leg neuropathy, knee sprain, ankle sprain, myofasciitis, and urticaria.  Having associated the Veteran's symptoms with known diagnoses, the examiner was asked to opine whether it was at least as likely as not that the Veteran's disabilities were related to his active duty service.  The Board's December 2015 Remand instructed the examiner to consider the Veteran's October 2009 contentions that he was exposed in-service to several types of fuels, a burning aircraft, spent missiles, and burning oil fires.  The examiner was also to consider the Veteran's January 2011 contentions that his disabilities related to his in-service vaccinations, and that October 1995 blood testing supported his claims.  Additionally, with respect to the Veteran's claim of entitlement to service connection for left leg numbness, the Board asked the examiner to consider the Veteran's October 2009 contention that "operating all the various equipment" in-service "had some effect" on his circulation and nerves that ran into his leg.  

While the November 2016 examiner found that it was less likely than not that the Veteran's diagnosed disabilities were related to service, the examiner did not address any of these contentions.  Accordingly, the Veteran should again be provided with an examination addressing whether the Veteran's left leg numbness, joint pain and swelling, and skin rash are related to his military service.  

With respect to the Veteran's claim of entitlement to service connection for an autoimmune disorder, the Board's December 2015 Remand instructed the examiner to examine the Veteran and opine whether the Veteran suffered from an autoimmune disability.  The November 2016 examiner found that the Veteran did not have an autoimmune disability.  As a rationale for this opinion, the examiner considered the Veteran's account of his medical history, and the examiner relied on the results of September 2005 laboratory testing that showed normal results.  This opinion is inadequate; the results of laboratory testing conducted some 11 years before the date of examination and 4 years before the Veteran's current claim for benefits are not pertinent to the question of whether the Veteran currently has an autoimmune disorder.   Accordingly, the Veteran should be provided with an additional examination addressing whether the Veteran currently suffers from an autoimmune disability.  

With respect to the Veteran's claim of entitlement to service connection for fatigue, while the November 2016 examiner's opinion declined to diagnose the Veteran with CFS, the opinion indicated that the Veteran "had a disease with a clear diagnosis and specific etiology".  While the opinion is not entirely clear what this clear diagnosis and specific etiology is, the examiner appeared to associate the Veteran's complaints of fatigue with the known diagnosis of vitamin B-12 deficiency.  The examiner did not, however, opine as to whether the Veteran's diagnosed disability was related to his active duty service.  An additional examination addressing the Veteran's claim of entitlement to service connection for fatigue should be conducted.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his left leg numbness, joint pain and swelling, fatigue, autoimmune disorder, and skin rashes.  The examinations should be conducted, if possible, by examiners who have not previously examined the Veteran.  After examining the Veteran, reviewing the Veteran's claims file, and conducting all appropriate laboratory testing, the examiner should:

a) Address whether the Veteran has an autoimmune disorder.  If the Veteran has an autoimmune disorder, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  

b) Address whether the Veteran's symptoms, including fatigue, joint pain, joint swelling, leg numbness, and skin rash, meet the diagnostic criteria for CFS.  

c) If the Veteran's symptoms do not meet the diagnostic criteria for CFS, or if the Veteran has symptoms that are not contemplated by a CFS diagnosis, address whether each of the Veteran's symptoms are attributable to a known clinical diagnosis.  

1) If the Veteran's symptoms of numbness of the left leg, joint pain and swelling, fatigue, and skin rashes are attributable to a known clinical diagnosis:

i) specifically state the diagnosis associated with each these claimed symptoms.

ii) address whether it is at least as likely as not (50 percent probability or greater) that each such diagnosis is related to or had its onset in service.  Why or why not? 

This opinion should consider the Veteran's in-service treatment for skin rash and left leg pain, and the Veteran's October 2009 contention that "operating all the various equipment" in service "had some effect" on his circulation and nerves that ran into his leg.  

The examiner should otherwise assume that the Veteran was exposed to environmental hazards while serving in the Persian Gulf War, including fuels, burning aircraft, spent missiles, and burning oil fires.  The examiner should also discuss the Veteran's contention that in-service vaccinations led to his claimed disabilities.  

2) If the Veteran's symptoms of numbness of the left leg, joint pain and swelling, fatigue, and skin rashes are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that his symptoms are an undiagnosed illness resulting from his service in the Persian Gulf?  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






